DISMISS and Opinion Filed January 19, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00343-CV

    BRIDGET PARSON A/K/A BRIDGET BROWN PARSON, Appellant

                                        V.

                            BECKY COLE, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-01563-B

                       MEMORANDUM OPINION
             Before Justices Schenck, Osborne, and Partida-Kipness
                      Opinion by Justice Partida-Kipness
      Appellant, a vexatious litigant subject to a prefiling order, filed this appeal

without an order from the local administrative judge granting her permission to

appeal. See TEX. CIV. PRAC. & REM. CODE §§ 11.101, 11.102. Accordingly, we

directed appellant to file a copy of the order granting her permission. See id. §

11.1035(b). Although we cautioned appellant that failure to comply within ten days

would result in dismissal of the appeal without further notice, more than ten days
have passed and appellant has not responded. See id. The appeal is therefore

dismissed. See id.




                                      /Robbie Partida-Kipness/
                                      ROBBIE PARTIDA-KIPNESS
                                      JUSTICE


210343F.P05




                                    –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRIDGET PARSON A/K/A                        On Appeal from the County Court at
BRIDGET BROWN PARSON,                       Law No. 2, Dallas County, Texas
Appellant                                   Trial Court Cause No. CC-15-01563-
                                            B.
No. 05-21-00343-CV         V.               Opinion delivered by Justice Partida-
                                            Kipness, Justices Schenck and
BECKY COLE, Appellee                        Osborne participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

Judgment entered January 19, 2022.




                                      –3–